UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                 Plaintiff,
                                                              19-CV-11671 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 CITY OF NEW YORK (HRA), et al.,

                                 Defendants.

       Pursuant to the order issued December 26, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the November 7, 2019

order in Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6, the complaint is dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 26, 2019
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
